      Case 4:18-cv-00528-MW-MJF Document 3 Filed 11/13/18 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA


DEMOCRATIC SENATORIAL                    Case No. 4:18-cv-00528-MW-MJF
CAMPAIGN COMMITTEE, and
BILL NELSON FOR U.S. SENATE,
                   Plaintiffs,
      v.
KENNETH W. DETZNER, in his
official capacity as Florida Secretary
of State, the FLORIDA
ELECTIONS CANVASSING
COMMISSION, and RICK SCOTT,
PAMELA BONDI, and JIMMY
PATRONIS in their official capacity
as members of the Florida Elections
Canvassing Commission
                   Defendants.


       PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY
       RESTRAINING ORDER AND PRELIMINARY INJUNCTION
      NOW COME Plaintiffs Democratic Senatorial Campaign Committee and

Bill Nelson for U.S. Senate (collectively, “Plaintiffs”) by and through their

attorneys, and move the Court pursuant to Rule 65(a) and 65(b) of Federal Rules of

Civil Procedure for a preliminary injunction and temporary restraining order

against Kenneth W. Detzner, in his official capacity as Florida Secretary of State,

the Florida Elections Canvassing Commission, and Rick Scott, Pamela Bondi, and

Jimmy Patronis in their official capacity as members of the Florida Elections

Canvassing Commission. In support thereof, Plaintiffs state as follows:
       Case 4:18-cv-00528-MW-MJF Document 3 Filed 11/13/18 Page 2 of 5



      1.     On November 13, 2018, Plaintiffs filed their Complaint for

Declaratory and Injunctive Relief, alleging that Plaintiffs are entitled to relief from

this Court for violations of their rights as well as the rights of their supporters and

members—which include thousands of eligible Florida voters—under the First and

Fourteenth Amendment to the U.S. Constitution, pursuant to 42 U.S.C. §§ 1983

and 1988.

      2.     Plaintiffs seek an emergency temporary restraining order and

preliminary injunction enjoining the enforcement of Fla. Stat. §§ 102.111,

102.112(2), 102.112(3), 102.141(7)(c), and any other source of state law that

requires Defendants, their officers, employees, and agents, and all persons acting in

active concert or participation with Defendants, or under Defendants’ supervision,

direction, or control, including all supervisors of elections and canvassing boards,

to halt any machine or manual recount before it is completed and/or refuse to count

votes validly cast in an election that is subject to a recount because of a county’s

failure to complete a machine or manual recount by a state statutory deadline.

Plaintiffs further request that the Court declare that all counties in Florida must be

afforded an opportunity to complete the machine and manual recount processes set

out in Florida Revised Statute Section 102 and its implementing regulations and

certify official returns under Fla. Stat. § 102.112(1) including the results of such

recount(s), notwithstanding any deadlines imposed by Florida law, including Fla.


                                         -2-
       Case 4:18-cv-00528-MW-MJF Document 3 Filed 11/13/18 Page 3 of 5



Stat. §§ 102.141(7)(c) and 102.112(2). Plaintiffs further seek an injunction to

preclude Defendants from taking any action to certify the results for the office of

U.S. Senate until all counties in Florida complete the machine and manual recount

processes set out above and certify official returns under Fla. Stat. § 102.112(1).

      3.     Federal Rule of Civil Procedure 65 provides for the issuance of a

preliminary injunction and temporary restraining order under circumstances such

as those that exist in the present case. Federal Rule of Civil Procedure 56 provides

for the issuance of a declaratory judgment under circumstances such as those that

exist in the present case.

      4.     In support of this motion, Plaintiffs submit a Memorandum of Law,

addressing all necessary elements for the entry of a preliminary injunction and

temporary restraining order.

      5.     Plaintiffs seek leave to present 30 minutes of oral argument in support

of this Motion pursuant to Local Civil Rule 7.1(K).

      6.     Plaintiffs file this motion as an emergency motion pursuant to Local

Rule 7.1(L) since it is essential that this Court expeditiously rule on this motion to

ensure no voters are unfairly and arbitrarily disenfranchised.



      WHEREFORE, for the foregoing reasons, and for those set forth in

Plaintiffs’ supporting memorandum of law, Plaintiffs respectfully move that the


                                         -3-
      Case 4:18-cv-00528-MW-MJF Document 3 Filed 11/13/18 Page 4 of 5



Court enter an emergency temporary restraining order and preliminary injunction

enjoining the enforcement of Fla. Stat. §§ 102.111, 102.112(2), 102.112(3),

102.141(7)(c), and any other source of state law that requires Defendants, their

officers, employees, and agents, and all persons acting in active concert or

participation with Defendants, or under Defendants’ supervision, direction, or

control, including all supervisors of elections and canvassing boards, to halt any

machine or manual recount before it is completed and/or refuse to count votes

validly cast in an election that is subject to a recount because of a county’s failure

to complete a machine or manual recount by a state statutory deadline. Plaintiffs

further request that Court declare that all counties in Florida must be afforded an

opportunity to complete the machine and manual recount processes set out in

Florida Revised Statute Section 102 and its implementing regulations and certify

official returns under Fla. Stat. § 102.112(1) including the results of such

recount(s), notwithstanding any deadlines imposed by Florida law, including Fla.

Stat. §§ 102.141(7)(c) and 102.112(2).



                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(F), I HEREBY CERTIFY that the enclosed

Memorandum of Law of Plaintiffs contains approximately 768 words, which is




                                         -4-
      Case 4:18-cv-00528-MW-MJF Document 3 Filed 11/13/18 Page 5 of 5



fewer than the total words permitted by the rules of court. Counsel relies on the

word count of the computer program used to prepare this memorandum.


Dated: November 13, 2018

                                   Respectfully submitted,


                                             /s/
                                   JENNIFER S. BLOHM
                                   Florida Bar No. 0106290
                                   Email: jblohm@meyerbrookslaw.com
                                   RONALD G. MEYER
                                   Florida Bar No. 0148248
                                   Email: rmeyer@meyerbrookslaw.com
                                   MEYER, BROOKS, DEMMA AND
                                   BLOHM, P.A.
                                   131 North Gadsden Street
                                   Post Office Box 1547
                                   Tallahassee, FL 32302-1547
                                   Telephone: (850) 878-5212
                                   Facsimile: (850) 656-6750

                                   Marc E. Elias
                                   Email: MElias@perkinscoie.com
                                   PERKINS COIE LLP
                                   700 Thirteenth Street, N.W., Suite 600
                                   Washington, D.C. 20005-3960
                                   Telephone: (202) 654-6200
                                   Facsimile: (202) 654-6211

                                   Counsel for Plaintiffs




                                      -5-
